308 F.2d 761
Mark Lee OVERMAN, Petitioner,v.UNITED STATES of America, Respondent.
No. 7054.
United States Court of Appeals Tenth Circuit.
September 13, 1962.

Wirt L. Harris, Oklahoma City, Okl., for petitioner.
Benjamin E. Franklin, Kansas City, Kan., (Newell A. George, Kansas City, Kan., was with him on brief), for respondent.
Before PHILLIPS, PICKETT and HILL, Circuit Judges.
PER CURIAM.


1
Overman tendered his application for a writ of habeas corpus, accompanied by an affidavit substantially complying with requirements of 28 U.S.C.A. § 1915(a), and sought leave to prosecute the proceeding in forma pauperis. Leave was denied by the trial court. Thereupon petitioner duly filed notice of appeal and filed a motion in this court for leave to appeal in forma pauperis, accompanied by a proper affidavit. This court granted Overman leave to appeal in forma pauperis and directed the Clerk of the United States District Court to forward to this court the original files in the cause, and appointed an attorney to represent Overman. Briefs were filed and oral arguments presented in behalf of Overman and the respondent.


2
On authority of Ragan v. Cox, 10 Cir., 305 F.2d 58, the cause is remanded with directions to the trial court to vacate its order denying leave to proceed in forma pauperis, and to proceed further in the matter in accordance with the decision of this court in Ragan v. Cox, supra.